Citation Nr: 1442555	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-28 699	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

THE ISSUE

Entitlement to service connection for glioblastoma multiforme (brain cancer), including with residual loss of field of vision, left eye blindness, limited cognitive abilities and coordination limitations, for accrued-benefits purposes and as the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-widow

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1990.  He died in September 2011, after filing his disability claim.  The appellant is his surviving spouse, so widow.  Prior to his death, the Veteran had a claim pending at the Agency of Original Jurisdiction (AOJ) for service connection for glioblastoma multiforme.  Following the perfection of his appeal from an April 2009 rating decision, but prior to the certification of his claim to the Board, the appellant submitted a motion for substitution for the purpose of processing this claim to completion.

The Appellant-widow had a hearing concerning her claim in June 2013.  Following the hearing the Board held the record open to allow her time to obtain and submit supporting evidence - including especially a medical nexus opinion linking her late husband-Veteran's death to his military service.  The response time initially was 60 days, however, several extensions were granted and the attorney representing the Appellant-widow eventually obtained and submitted this opinion in June 2014 from a private oncologist, B.M.D., M.D.

In the meantime, in April 2014, the Board also had requested an expert opinion (also from an oncologist, but with the Veterans Health Administration (VHA)) concerning this determinative issue of causation.  The designee, who is the Hematology/Oncology Service Chief of the Central Texas Veterans Health Care System, submitted his response opinion in June 2014, so the same month as the Board received the private oncologist's opinion.  The Board then sent the Appellant-widow and her attorney a copy of this opinion in July 2014 and gave them 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903.  The attorney responded in August 2014 that they agree with the VHA opinion and have no further evidence to submit.

On the basis of this favorable VHA opinion, especially when considered in conjunction with the private oncologist's opinion that is similarly favorable, the Board is granting this claim.


FINDINGS OF FACT

1.  The Veteran died in September 2011.  The death certificate shows the immediate cause was glioblastoma multiforme and radiation encephalitis.

2.  At the time of his death, he did not have any adjudicated service-connected disabilities but did have a pending claim of entitlement to service connection for the glioblastoma multiforme (brain cancer) that would ultimately cause his death.

3.  It is at least as likely as not that his duties and responsibilities in service, especially as a degreaser of parts as an aviation technician, repeatedly exposed him to the toxic chemical Trichloroethylene.

4.  It is also at least as likely as not that his fatal glioblastoma was a result of his repeated exposure to Trichloroethylene during his service.


CONCLUSION OF LAW

Certainly when resolving all reasonable doubt in his and the substitute widow claimant's favor, his terminal glioblastoma was due to injury (specifically, repeated exposure to Trichloroethylene) incurred during his military service and the eventual cause or substantial or material factor in his death.  38 U.S.C.A. §§ 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death from glioblastoma was a result of his active duty service as an aviation technician, which she says exposed him to the chemical Trichloroethylene.

In order to establish entitlement to service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  Service connection may be established for a disability resulting from personal injury sustained or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Of record are two expert medical opinions from oncologists supporting this claim, both dated in June 2014, one from the VHA and the other from a private physician.  These opinions note the Veteran was exposed to Trichloroethylene during his service as an aviation technician.  In his opinion, the VHA medical expert observed that the Veteran's glioblastoma was diagnosed in 1993, at which time he underwent a craniotomy, then underwent radiation therapy and chemotherapy.  Although he was cancer-free for the next 11-12 years, in 2005 he developed radiation encephalitis or radiation necrosis, which led to seizures and blindness.  This commenting VHA physician added that, while the Environmental Protection Agency (EPA) is currently reassessing the classification of Trichloroethylene, it is likely a human carcinogen.  Moreover, he noted that, regarding Trichloroethylene and cancer, recent epidemiology studies have found the strongest association with renal cell carcinoma or kidney cancer; other cancers, such as cervical cancer, lymphomas and liver cancer have also been linked to Trichloroethylene, although he acknowledged that glioblastoma is not mentioned on this list.  Nonetheless, he indicated that increased risk of brain tumor has been reported in workers in the petrochemical, rubber, vinyl chloride industry, welders, pilots, firefighters and metal cutters, who have a higher incidence of the disease than the general population.  Accordingly, he found that the development of glioblastoma in this Veteran was at least as likely as not associated with his exposure to Trichloroethylene during his military service.

Also, as mentioned, the private oncologist came to essentially the same conclusions.

While the Board also sees that, following service, the Veteran worked in aircraft instrumentation, so essentially performing the same duties as he did in service (thus, continued exposure to Trichloroethylene), the probative - meaning competent and credible - evidence of record is at the very least in equipoise as to whether his unfortunate development of the fatal glioblastoma was a result of his exposure to the chemical in service versus since as a civilian.  In this circumstance he is given the benefit of the doubt and the claim granted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, and in this instance it is for the reasons and bases discussed.  Hence, the claim must be granted instead of denied.  38 C.F.R. § 3.102.



ORDER

This claim of entitlement to service connection for glioblastoma multiforme (brain cancer), including with residual loss of field of vision, left eye blindness, limited cognitive abilities and coordination limitations, for accrued-benefits purposes and as the cause of death, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


